FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingNovember 2013 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in the interests of Sir Andrew Witty, a Director of GlaxoSmithKline plc (the "Company"), in the Ordinary Shares of the Company, on 28 November 2013: The disposal by way of a charitable gift of 7,174 Ordinary Shares. The Company and the above named Director were advised of this transaction on 29 November 2013. This notification relates to a transaction notified in accordance with paragraph 3.1.4R(1)(a) of the Disclosure and Transparency Rules. Sonja Arsenić Corporate Secretariat 29 November 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:November 29, 2013 By: SIMON BICKNELL Simon Bicknell Authorised Signatory for and on behalf of GlaxoSmithKline plc
